IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-53,836-02


EX PARTE RANDOLF MONSOOR GREER





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 602461-B IN THE 228th DISTRICT COURT

HARRIS COUNTY



Per Curiam.  


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071 § 5.
	In June 1992, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Code of Criminal Procedure article 37.071,
and the trial court, accordingly, set punishment at death.  This Court affirmed applicant's
conviction and sentence in an unpublished opinion on direct appeal.  Greer v. State, No. 

71,533 (Tex. Crim. App. Oct. 26, 1994).  Relief was denied on applicant's initial application
by written order dated November 27, 2002.
	In a single allegation, applicant contends that newly-discovered evidence of serious
protocol problems in the handling and preserving of DNA evidence at the Houston Police
Department crime lab reveals that the State destroyed evidence that could have rebutted the
claim that applicant's blood was at the crime scene.  By written order dated September 14,
2005, this Court remanded to the trial court to hold a live evidentiary hearing on the issue.
	On remand, although the trial court did not hold a live evidentiary hearing, it received
numerous inventory affidavits, and ordered DNA testing of evidence preserved from the
crime scene and of applicant's blood and saliva.  Based on the results of the DNA tests, the
trial court entered findings of fact and conclusions of law determining that a live hearing was
not necessary and recommending that relief be denied.  This Court has reviewed the record. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE   21st  DAY OF   MARCH   , 2007.
Do Not Publish